Citation Nr: 0907359	
Decision Date: 02/27/09    Archive Date: 03/05/09

DOCKET NO.  06-04 827	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Whether new and material evidence has been received to reopen 
a previously denied claim of entitlement to certification of 
eligibility for an automobile and adaptive equipment or for 
adaptive equipment only.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. K. Buckley, Associate Counsel

 




INTRODUCTION

The Veteran served on active duty in the United States Army 
from November 1969 to July 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2005 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri which denied the Veteran's claim.

Procedural history

The Veteran's initial claim of entitlement to certification 
of eligibility for an automobile and adaptive equipment or 
for adaptive equipment was received in May 1997.  The claim 
was denied in a rating decision dated July 1997.  The Veteran 
did not appeal that decision.

In January 2005, the RO received the Veteran's claim to 
reopen his previously denied claim of entitlement to 
certification of eligibility for an automobile and adaptive 
equipment or for adaptive equipment only.  The RO denied the 
Veteran's claim in an April 2005 letter.  The Veteran 
disagreed with that decision and initiated this appeal by 
filing a timely substantive appeal [VA Form 9] in February 
2006.

The appeal is REMANDED to the RO via the VA Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the Veteran if further action is required on his part.


REMAND

After having carefully considered the Veteran's claim, and 
for reasons expressed immediately below, the Board finds that 
this case must be remanded for additional evidentiary and 
procedural development.  

Reasons for remand

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  The VCAA further 
requires VA to notify the claimant of which information and 
evidence, if any, that the claimant is to provide to VA and 
which information and evidence, if any, that VA will attempt 
to obtain on behalf of the claimant.  See 38 U.S.C.A. §§ 
5103, 5103(a) (West 2002).   

The Board recognizes that the Veteran was provided with the 
applicable statute governing entitlement to certification for 
eligibility for an automobile and adaptive equipment or 
adaptive equipment only in the statement of the case (SOC) 
dated January 2006.  However, the record reveals that the 
Veteran was not provided complete notice of the laws or 
regulations implementing VCAA.  Specifically, the Veteran was 
not provided with thorough notification of what the evidence 
must show in order to substantiate his claim.  Further, he 
was not provided any notice as of which information and 
evidence, if any, he is to provide to VA and which 
information and evidence, if any, VA will attempt to obtain 
on his behalf.  
See 38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159 (2008).  

Moreover, the Veteran has not been provided notice as to the 
evidentiary requirements necessary to reopen a previously-
denied claim, let alone the bases for the previous denial to 
determine what evidence would be new and material to reopen 
the claim.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  
Such notice must be accomplished.

The United States Court of Appeals for the Federal Circuit in 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003) held that the regulation 
giving the Board direct authority to cure a procedural defect 
in an appeal by providing the claimant with notice under the 
VCAA, 38 C.F.R. 
§ 19.9(a)(2)(ii), was invalid as contrary to the statutory 
authority, 38 U.S.C.A. 
§ 5103(b).  See also Sanders v. Nicholson, 487 F.3d 881 
(2007) [holding that any error by VA in providing the notice 
required by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b)(1) 
is presumed prejudicial].  If, as here, the record has a 
procedural defect with respect to the notice required under 
the VCAA, this may not be cured by the Board.  The Board must 
remand the case to the agency of original jurisdiction 
because the record does not show that the Veteran was 
provided adequate notice under the VCAA and Kent and the 
Board is without authority to do so.  

VA treatment records

The most recent VA treatment record contained in the 
Veteran's claims file is dated December 2005.  Any available 
VA treatment records dated from December 2005 to present 
pertaining to the Veteran should be obtained and associated 
with the VA claims folder.

Medical opinion

The Veteran and his representative essentially contend that 
the Veteran has lost the use of one or both legs due to his 
service-connected knee disabilities.  See Notice of 
Disagreement dated July 2005.  

The Board notes that, in addition to the right and left knee 
disabilities, the Veteran is also service-connected for 
bilateral shoulder disabilities and carpal tunnel syndrome of 
the bilateral wrists.  Further, medical records establish 
that the Veteran suffers from numerous non-service connected 
disabilities such as diabetes mellitus, type II, with chronic 
venous statis ulcers on his lower extremities, diabetic 
neuropathy, morbid obesity, degenerative arthritis of the 
hips, and arthritis of the lumbar and cervical spine.  

None of the medical records currently associated with the 
Veteran's VA claims file offer an opinion as to a whether the 
Veteran's problems with ambulation are as a result of his 
service-connected disabilities.  This case presents certain 
medical questions which cannot be answered by the Board.  See 
Colvin v. Derwinski, 1 Vet. App. 191, 175 (1999) [the Board 
is prohibited from exercising its own independent judgment to 
resolve medical questions].  This question must be addressed 
by an appropriately qualified medical professional.  A 
medical opinion is therefore necessary.  

Accordingly, the case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following actions:

1.  VBA should send the Veteran a 
corrective VCAA letter, to include notice 
of what evidence would be sufficient to 
reopen his claim pursuant to the Kent 
decision.  A copy of the letter should be 
sent to the Veteran's representative.

2.  VBA should request that the 
Veteran identify any relevant recent 
medical examination and treatment 
records pertaining to his claim.  VBA 
should take appropriate steps to 
secure any medical treatment records 
so identified and associate them with 
the Veteran's VA claims file.

3.  VBA then should arrange for the 
Veteran's medical  records to be reviewed 
by a physician, who should provide an 
opinion as to whether the Veteran's 
service-connected disabilities result in:  
(1) the loss or permanent loss of use of 
one or both feet; or (2) the loss or 
permanent loss of use of one or both 
hands; or (3) ankylosis of one or both 
knees.  The physician should also address 
whether the Veteran suffers from any such 
loss of use as a result of another cause, 
to include his nonservice-connected morbid 
obesity, diabetes mellitus, type II, 
lumbar and cervical spine disabilities, or 
bilateral hip disabilities.  If further 
examination of the Veteran is deemed to be 
necessary by the reviewing physician, such 
should be accomplished.  A report of the 
opinion should be prepared and associated 
with the Veteran's VA claims file.

4.  After undertaking any additional 
development which it deems necessary, 
VBA should then readjudicate the 
Veteran's claim.  If the benefit 
sought on appeal remains denied, VBA 
should provide the Veteran and his 
representative with a supplemental 
statement of the case and allow an 
appropriate period of time for 
response.  The case should then be 
returned to the Board for further 
consideration, if otherwise in order.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2008).




_________________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


